Citation Nr: 0816636	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  05-04 620 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss. 

2. Entitlement to service connection for tinnitus.  



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Horrigan 



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1953 to January 1955 and from August 1956 to July 
1958.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in August 2003, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In January 2007, the Board remanded the claims of service 
connection for bilateral hearing loss and tinnitus for 
additional development.  As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directives.  Stegall v. West, 11 Vet. App. 
268 (1998).


FINDINGS OF FACT

1. Bilateral hearing loss of the sensorineural type was not 
affirmatively shown to have been present contemporaneous with 
service for sources other than the service medical records, 
which are presumed lost; sensorineural hearing loss was not 
manifest to a compensable degree within one year of 
separation from service; and bilateral hearing loss, first 
documented after service beyond the one-year presumptive 
period for sensorineural hearing loss as a chronic disease, 
is unrelated to an injury or event of service origin. 

2. Tinnitus was not affirmatively shown to have been present 
contemporaneous with service for sources other than the 
service medical records, which are presumed lost, and 
tinnitus, first diagnosed after service, is unrelated to an 
injury, disease, or event of service origin.




CONCLUSIONS OF LAW

1. Bilateral hearing loss of the sensorineural type was not 
incurred in or aggravated by service, and sensorineural 
hearing loss as a chronic disease may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2007).

2. Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claims.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The RO provided the veteran pre- and post- adjudication VCAA 
notice by letters, dated in March 2003 and in February 2007.  
The notice included the type of evidence needed to 
substantiate the claims of service connection, that is, 
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability; 
and evidence of a relationship between the current disability 
and the injury or disease or event, causing an injury or 
disease, during service.

The veteran was notified that VA would obtain service medical 
records, VA records, and records of other Federal agencies, 
and that he could submit private medical records or with his 
authorization VA would obtain any such records on his behalf.  
He was asked to submit evidence, which would include that in 
his possession.  The notice included the provisions for the 
effective date of the claims, that is, the date of receipt of 
the claims, and for the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable).

To the extent that the VCAA notice about the provision for 
the degree of disability assignable came after the initial 
adjudication of the claims, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  



The timing defect was cured as after the RO provided the 
content-complying VCAA notice the claims were readjudicated 
as evidenced by the supplemental statement of the case, dated 
in February 2008.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial 
error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained VA records and 
afforded the veteran a VA examination and obtained a VA 
medical opinion.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

In the statement of the case, dated in May 2005, the RO 
notified the veteran that his service medical records may 
have been destroyed in a 1973 fire at the National Personnel 
Records Center (NPRC) in St. Louis, Missouri.  In August 
2005, the RO notified the veteran of the unavailability of 
the service medical records.  A VA memorandum of August 2005 
outlines the various unsuccessful efforts made by the VA to 
obtain the veteran's service medical records.

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for sensorineural hearing loss, 
if manifest to a compensable degree within the year after 
active service. 38 U.S.C.A § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Where the veteran's service medical records are unavailable, 
there is a heightened obligation to explain finding and 
conclusion and to carefully consider the benefit-of-the-doubt 
standard of proof under 38 U.S.C.A. § 5107(b).  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).

Factual Background 

VA records disclose that in March 2001 the veteran complained 
of progressive hearing loss in both ears for several years.  
In November 2001, the history included sensorineural hearing 
loss. 

Private audiology records disclose that in March 2003 the 
veteran was evaluated for hearing loss and tinnitus.  History 
included a perforation of the left tympanic membrane, 
resulting from the discharge of a rocket launcher discharge 
while in military basic training.  The audiologist stated 
that the veteran's high frequency hearing loss may be 
attributed to excessive noise exposure without hearing 
protection during service. 

In a statement in January 2007, the veteran's ex-wife stated 
that the veteran had a hearing problem in his left ear when 
he came out of service.

On VA examination in July 2007, the veteran complained of 
hearing difficulties to include trouble understanding people.  
He stated that tinnitus probably started in the 1960s. He 
stated that without ear protection he was exposed to 
excessive noise during service from small arms and artillery 
fire.  After service, the veteran had occupational exposure 
to noise in a body shop, as well as from using power tools.  
After audiometric testing, the diagnosis was sensorineural 
hearing loss. 

In an addendum of August 2007, the examiner commented that 
research showed that the veteran was unlikely to experience 
significant hearing loss due to noise exposure typical of 
initial military training.  It was the examiner's opinion 
that hearing loss and tinnitus were not at least as likely as 
not related to military service.   

Analysis 

Although the service medical records are unavailable, the 
veteran is competent to describe exposure to loud noises 
during service, which is consistent with the circumstances 
and conditions of his service.  And in the absence of service 
medical records, service connection may be established by a 
showing of continuity of symptomatology.




After service, sensorineural hearing loss was first 
documented in 2001, and tinnitus was first documented in 
2007.  The absence of documented complaints of hearing loss 
from 1958 to 2001 and of tinnitus from 1958 to 2007 
interrupts continuity and is persuasive evidence against 
continuity of symptomatology. 38 C.F.R. § 3.303(b); Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.). And while the 
veteran has stated that he has had hearing loss and tinnitus 
since service, there are no documented complaints of hearing 
loss or tinnitus before 2001 or 2007, respectively.  The 
Board finds the absence of medical evidence of continuity of 
symptomatology outweighs the veteran's statements of 
continuity.

Also the diagnosis of sensorineural hearing loss in 2001 is 
well beyond the one-year presumptive period following 
separation from service in 1958 for manifestation of 
sensorineural hearing loss as a chronic disease under 38 
U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

As for service connection based on the initial documentation 
of hearing loss and tinnitus after service under 38 C.F.R. § 
3.303(d), although the veteran is competent to describe 
symptoms of hearing loss and that he has tinnitus as tinnitus 
under case law has been found to be capable of lay 
observation, he is not competent to provide a medical nexus 
opinion between his current hearing loss and tinnitus and an 
injury, disease, or event of service origin.  

As for the statement of the veteran's ex-spouse stated that 
the veteran had a hearing problem in his left ear when he 
came out of service, to the extent that the statement is 
offered as proof of a hearing problem, the witness is 
competent to describe observable symptoms that the veteran 
exhibited, to the extent that the witness begins to associate 
the symptoms to a particular illness, bilateral hearing loss 
of the sensorineural type, that is, medical causation, the 
witness is not competent.  



And the statement is excluded on the question of whether the 
observable symptoms were casually related to the current 
bilateral hearing loss.  Layno v. Brown, 6 Vet. App. 465, 
470-71 (1994) (Lay witness competency is not unlimited, and 
the fact that a lay witness may personally know the veteran 
and may have had the opportunity to observe him does not 
render the witness' testimony universally competent in 
proceeding to determine service connection; lay testimony is 
competent in proceeding to establish service connection only 
when it regards symptoms of the veteran's illness and lay 
testimony is not competent to prove the veteran had or was 
diagnosed with a particular illness.).

Where, as here, the determinative issues involve questions of 
a medical nexus or medical causation, not capable of lay 
observation, competent medical evidence is required to 
substantiate the claims.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.  As a lay person, the veteran is 
not qualified through education, training, and expertise to 
offer an opinion on medical causation.  For these reasons, 
the Board rejects the veteran's statements as competent 
evidence to substantiate that the current bilateral hearing 
loss and tinnitus are related to an injury, disease, or event 
of service origin.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007)

As for the opinion of the private audiologist that the 
veteran's high frequency hearing loss may be attributed to 
excessive noise exposure without hearing protection, an 
opinion expressed in the term of "may", also implies that it 
"may not" and it is too speculative to establish a medical 
nexus. For this reason, the Board rejects the opinion of the 
private audiologist as favorable evidence.  Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (medical opinion expressed in terms 
of "may" also implies "may or may not" and is too speculative 
to establish medical nexus).

As for the competent evidence of a medical nexus, on VA 
examination in 2007, the examiner expressed the opinion that 
the veteran's current hearing loss and tinnitus were less 
likely than not due to military noise exposure.  The opinion 
opposes, rather than supports, the claims, and the evidence 
is uncontroverted. 



As the only medical nexus opinion of record is unfavorable to 
the claims, and as the Board may consider only independent 
medical evidence to support its finding on the question of a 
medical nexus or medical causation, the preponderance of the 
evidence is against the claims and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for hearing loss is denied.  

Service connection for tinnitus is denied


______________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


